FORM SB-2/A As filed with the Securities and Exchange Commission on _ Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 2 to FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Amstar International, Inc. (Name of small business issuer in its charter) Nevada (StateorotherJurisdictionof IncorporationorOrganization) 6162 (PrimaryStandardIndustrial ClassificationCodeNumber) 20-1385868 (I.R.S. Employer IdentificationNumber) 10851 Scarsdale Boulevard, Suite 800 Houston, TX 77089 (281) 481-9040 (Address and telephone number of principal executive offices and principal place of business) Howard M. Wayland, Jr., President Amstar International, Inc. 10851 Scarsdale Boulevard, Suite 800 Houston, TX 77089 (281) 481-9040 (Name, address and telephone number of agent for service) Copies to: William R. Wayland, Esq. McKoon, Williams & Gold 633 Chestnut Street, 1300 Republic Centre Chattanooga, TN 37450 (423) 756-6400 Charles W. Barkley Attorney at Law 6201 Fairview Road, Suite 200 Charlotte, NC 28210 (704) 944-3173 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x¸ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o 1 Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amounttobe Registered Proposed Maximum OfferingPrice PerSecurity(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee units, each unit consisting of (2) 500,000 $ 1.25 $ 625,000 $ 79.13 (i) one share of common stock, 500,000   (ii) two Class A warrants to purchase one share of common stock (3), and 1,000,000   (iii) four Class B warrants, each to purchase one share of common stock (3) 2,000,000 Selling Shareholders 1,000,000 $ 1.25 $ 1,250,000 $ 158.25 Common stock issuable upon exercise of Class A warrants (3) 1,000,000 $ 2.00 $ 2,000,000 $ 253.40 Common stock issuable upon exercise of Class B warrants (3) 2,000,000 $ 3.00 $ 6,000,000 $ 760.20 Total $ 1250.98 (1) Estimated pursuant to Rule 457 solely for the purpose of calculating the registration fee for the shares of the selling security holders and the resale of the securities that will be distributed as a dividend distribution to shareholders of Peoplesway.com, Inc., a Nevada corporation (Peoplesway). The sale of the shares of the selling security holders and the resale of the securities that are being distributed to the selling shareholders of Peoplesway (the Peoplesway selling security holders) are being registered pursuant to this Registration Statement. The registration fee for the shares of the selling security holders and the registration fee for the shares of the Peoplesway selling security holders are both based upon a value of $1.25. (2)The selling security holders are offering 1,000,000 of the shares, which we are registering. These shares will be sold at $1.25 until the shares are traded and thereafter at prevailing market prices. We will distribute 500,000 units to Peoplesway. The common stock included in the 2 Table of Contents units will be distributed as a dividend distribution to the Peoplesway selling security holders on the basis of one unit of our common stock for each Thirty three shares of Peoplesway common stock.
